UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1550



ROBERT H. WHITEHURST,

                                            Plaintiff - Appellant,

          versus


OLD DOMINION UNIVERSITY; ANNE B. SHUMADINE,
Rector of Old Dominion University; ANTHONY C.
PAIGE, Reverend, Board of Visitors for Old
Dominion University; E. L. HAMM, JR., Board of
Visitors for Old Dominion University; A. M.
WHITTMORE, Board of Visitors for Old Dominion
University; LINDSAY L. RETTIE, Dean, College
of Health Sciences; BRENDA S. NICHOLS, Dean,
Nursing School of Old Dominion University;
BETTY L. MARTIN, Adjunct Faculty, Old Dominion
University; CARMELITA PIMEDA, Chesapeake Gen-
eral Hospital; CHESAPEAKE GENERAL HOSPITAL,
Donald S. Buckley, president,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-96-1179-2)


Submitted:   October 23, 1997          Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges. and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Robert H. Whitehurst, Appellant Pro Se. Alison Paige Landry, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Patrick B.
Kelly, OLD DOMINION UNIVERSITY, Norfolk, Virginia; Peter Stevenson
Lake, John Garrett Kemper, HEILIG, MCKENRY, FRAIM & LOLLAR, Nor-
folk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

discrimination complaint. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Whitehurst v. Old
Dominion Univ., No. CA-96-1179-2 (E.D. Va. Mar. 27, 1997). We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2